KING, JUSTICE, SPECIALLY CONCURRING:
¶ 41. Mississippi Rule of Civil Procedure 12(b) provides that:
If, on a motion to dismiss for failure of the pleading to state a claim upon which relief can be granted, matters outside the pleading are presented to and not excluded by the court, the motion shall be treated as one for summary judgment and disposed of as provided in Rule 56, and all parties shall be given reasonable opportunity to present all material made pertinent to such a motion by Rule 56.
M.R.C.P. 12(b). I am concerned that this Court's caselaw at times may have conflated motions to dismiss a defendant and motions to transfer venue based on said dismissal of a defendant. See Park on Lakeland Drive, Inc. v. Spence , 941 So.2d 203 (Miss. 2006). In doing so, the Court may have sanctioned introducing matters outside the pleadings on a Rule 12(b)(6) motion without converting the motion to a motion for summary judgment, per the mandate in Rule 12. See id. But the parties have neither raised nor briefed this issue; as such, I concur in the resolution of the case at hand.
KITCHENS, P.J., AND CHAMBERLIN, J., JOIN THIS OPINION.